Citation Nr: 0111086	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an earlier effective date for service 
connection and assignment of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from June 1946 to December 
1947, and from October 1950 to September 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas, which increased the assigned rating 
for service-connected PTSD from 50 percent to 100 percent, 
effective July 12, 1997.  

The veteran expressed timely disagreement, arguing that his 
100 percent evaluation should be effective back to the day 
following his discharge from active military service.  The RO 
developed the matter as one of entitlement to an earlier 
effective date for the assignment of a 100 percent 
evaluation.  However, the veteran contends that the 100 
percent evaluation should be effective prior to the effective 
date selected by the RO for the grant of service connection.  
This contention essentially constitutes a claim for an 
earlier effective date for the grant of service connection.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  

In this case the RO provided the veteran with notice of the 
laws and regulations governing effective dates for service 
connection, and the veteran has offered argument as to why 
his PTSD rating should go back to the day following service 
discharge.  Thus, although the RO did not specifically 
address the veteran's entitlement to an earlier effective 
date for the grant of service connection for PTSD, the Board 
finds the veteran has been given adequate notice so that he 
will not be prejudiced by the Board's discussion of the 
matter herein.


FINDINGS OF FACT

1.  The RO first received a claim of entitlement to service 
connection for psychiatric disability in February 1971.

2.  Entitlement to service connection for PTSD was first 
shown on private hospitalization beginning July 27, 1989.

3.  The criteria for rating mental disorders in effect prior 
to November 7, 1996, are more favorable to the veteran.

4.  The veteran's service-connected PTSD currently results in 
total occupational impairment and has done so since at least 
July 27, 1989.


CONCLUSIONS OF LAW

The criteria for assignment of an effective date of no 
earlier than July 29, 1989, for the grant of service 
connection and assignment of a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 1155, 5110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.400, 
4.130 (1997, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was discharged from his second period of service 
September 15, 1951.  No claim or other evidence was 
associated with the claims file during the initial post-
service year.  

A Report of Contact dated in July 1967 indicates that the 
veteran inquired as to his entitlement to VA pension 
benefits.  

The first correspondence received by the RO thereafter is a 
VA claims form date-stamped February 25, 1971.  At that time 
the veteran claimed entitlement to VA benefits based on a 
nervous disorder, indicating he was not totally disabled from 
such.  

In April 1971, the veteran indicated he had been nervous in 
service but did not receive any treatment.  He then requested 
his claim be adjudicated as one for pension benefits, as he 
had not worked since January 1971.  

A record of VA hospitalization in February 1971 shows 
diagnoses of acute undifferentiated schizophrenia and 
alcoholism, the latter in remission.  The noted history 
includes recitation of the veteran's having had suicidal 
ideas while stationed in Korea.  At hospital discharge in 
June 1971, the diagnoses were schizophrenia of the catatonic 
type in partial remission, and, alcoholism in remission.  

In a rating decision dated in July 1971, the RO granted 
entitlement to pension benefits based on diagnosed 
schizophrenic reaction of the catatonic type, effective 
February 25, 1971.  The RO did not adjudicate entitlement to 
service connection for any disability at that time.

On July 27, 1989, the veteran was admitted for private 
hospitalization.  He was noted to be very agitated and 
emotionally distraught over traumatic events occurring in the 
past year.  He complained of morbid nightmares, rage, guilt 
and shame.  The physician also noted that the veteran was 
repressing traumatic material from his Korean War experiences 
that he had never talked to anyone about.  The veteran 
reported nightmares about some visual experiences of death in 
Korea and reported guilt as to some of the things he had done 
in Korea.  Also indicated in records was that the veteran had 
witnessed a man hang himself in jail.  Several days into 
hospitalization the diagnostic impression was psychotic 
depression and personality difficulties.  

The private physician indicated that due to the disability 
picture presented, and after consultation with another 
physician, the diagnoses applied to the veteran were moderate 
depression and PTSD.  

The veteran was rehospitalized in December 1989.  A report of 
mental status examination includes note that the veteran was 
despondent and depressed.  He tried to deny that he was 
suicidal.  He was obsessed and preoccupied by traumatic 
events.  During several days of hospitalization the veteran 
reported nightmares of Korean War experiences.  It was noted 
the veteran had not been able to regain employment.  The 
physician opined that the prognosis was fair but that until 
the veteran resolved his legal matters, stemming from a 
neighbor's harassment charges, it was doubtful he would 
return to work.  Records from hospitalization from August to 
September 1990 include note that the veteran's PTSD 
contributed to his psychotic depressive syndrome.  He was 
noted to be a "very sick man" and also noted that it was 
difficult to manage his symptomatology.

In a statement dated in July 1994, a private physician opined 
the veteran was totally disabled due to major depressive 
disorder.

A progress note dated in September 1994 includes note that 
the veteran and his spouse were getting along but that he was 
avoidant of any emotional recognition.  

On October 6, 1994, the RO received a statement in which the 
veteran requested service connection for disabilities to 
include PTSD.  

In August 1995, the veteran presented for a VA examination.  
The examiner noted the veteran's history of having witnessed 
deaths in Korea and that post-service he had had problems 
with alcohol, marital problems, and had not held a job for 
longer than six months.  The examiner noted the veteran had 
not worked since 1962.  The veteran was sad and angry, with 
decreased motor behavior, a depressed mood, a flat affect, 
and evidence of irritability.  He expressed guilt, ideas of 
hopelessness and helplessness.  The diagnosis was PTSD.  

The RO denied service connection for PTSD in a rating 
decision dated in September 1995; the veteran appealed.  

VA outpatient records dated in April 1995 include note of 
depression, restlessness, insomnia, crying spells and 
anxiety.  In July 1995 the veteran was noted to have good and 
bad days, with depression, moodiness and crying spells.  

In December 1995, the veteran submitted lay statements from 
individuals who reported that the veteran changed after 
Korea, in that he was constantly agitated, nervous and 
difficult to get along with and that his thoughts would 
wander and he would have bad dreams.  In his substantive 
appeal received in December 1995, the veteran reported 
specific stressful incidents of his service in Korea.  He 
stated he had been re-living the Korean War both mentally and 
physically since he came back.  He reported having a hard 
time re-adjusting, getting fired from many jobs and 
experiencing nightmares and suicidal thoughts.  

At the time of a personal hearing in May 1996, the veteran 
reported that since service he had not been able to work.  By 
rating decision dated in March 1997, the RO established 
service connection for PTSD and assigned a 50 percent 
evaluation, effective October 6, 1994, specified by the RO as 
the date of receipt of the veteran's claim for benefits.  The 
RO noted the veteran's participation in counteroffensive 
campaigns in Korea and determined his account of in-service 
incidents credible and sufficient to establish stressors.  
The RO notified the veteran of that determination by letter 
dated April 9, 1997.  

On June 12, 1997, the RO received a statement from the 
veteran's representative requesting an "increase" in the 
50 percent assigned rating.  The representative argued that 
the veteran had not been gainfully employed during the past 
17 or 18 years.  

In a VA examination report dated in January 1998, the veteran 
was noted to have severe PTSD.  He was seen regularly by a 
psychiatrist and was taking a variety of psychotropic 
medications for anxiety and depression.  The examiner noted 
the veteran had not worked for the past 25 years, largely as 
a result of the severe symptoms he had suffered and that he 
was socially avoidant, venturing out into public only 
infrequently and maintaining a close relationship only with 
his spouse.  The assigned global assessment of function (GAF) 
score was 49.

By rating decision dated in April 1998, the RO increased the 
rating assigned to service-connected PTSD from 50 percent to 
100 percent, effective June 12, 1997.  The veteran appealed, 
arguing that the effective date of the assigned 100 percent 
rating should be the date of separation from military 
service, or shortly thereafter.

Duty to Assist

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(a)(1)-
(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  

In reaching its decision the Board has considered the above-
cited Veterans Claims Assistance Act of 2000.  The Board 
finds that the veteran is not prejudiced by its consideration 
of his claim pursuant to this new legislation insofar as VA 
has already met all obligations to the veteran under the new 
law.  

Specifically, the RO has informed the veteran by its letters, 
the statement of the case, and the supplemental statement of 
the case; of the evidence needed to substantiate his claim 
and has advised him of the evidence it has obtained and 
considered.  The RO has also advised the veteran as to 
governing laws and regulations, and, the veteran has been 
afforded relevant VA examinations, and, has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  The Board notes that 
in a statement received in October 1995, the veteran 
identified having sought psychiatric treatment in the 1950s 
and 1960s.  However, he was unable to identify the dates or 
specific locations of such treatment.  The Court has held 
that if the veteran wants the VA to consider documents not in 
the possession of the Federal government, he must 1) furnish 
them to the VA, or 2) request the VA to obtain them, provide 
an appropriate release for such purpose, and demonstrate how 
the documents are relevant to the claim.  Counts v. Brown, 6 
Vet. App. 473 (1994).  In any case, as will be discussed 
herein below, such records if obtained could not serve as the 
basis to assign an earlier effective date for the grant of 
service connection for PTSD or ratings assigned thereto.

The Board finds that these efforts have resulted in 
compliance with the notice and duty to assist requirements of 
current law and that the record contains ample evidence upon 
which to complete adjudication of the claim discussed herein 
below.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Under the law, no further 
assistance is required prior to adjudication of this claim.  
A remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claim.  

Pertinent Criteria

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2000).

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 1991); see also 38 C.F.R. §§ 20.200, 20.302 
(2000).  Governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2000).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination.  38 C.F.R. § 20.201 (2000).  See also Moore v. 
West, 13 Vet. App. 69 (1999), which defines a valid notice of 
disagreement.  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Under 38 C.F.R. § 3.304(f) (effective May 19, 1993) 
service connection for PTSD requires a medical diagnosis of 
PTSD; credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); see also VA Manual M21-1, 
Change 415, effective January 3, 1986.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 50 percent evaluation where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community: 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior and where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  61 Fed. Reg. 
52695-52702 (October 8, 1996) (codified at 
38 C.F.R. § 4.130).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

Effective Dates

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Analysis

In this case, despite the veteran's argument as to 
psychiatric symptoms and treatment since service, the first 
correspondence received by the RO that may reasonably be 
considered a claim for benefits based on psychiatric 
disability is the form received February 25, 1971.  In 1971, 
the RO adjudicated the veteran's entitlement to pension only.  
However, a review of the February 1971 claims form, and the 
veteran's letter received shortly thereafter, reflects the 
veteran's expression of intent to claim VA benefits for 
psychiatric disability with symptom onset in service.  As the 
RO did not adjudicate entitlement to service connection at 
that time, the claim remained open.  See 38 C.F.R. § 3.160 
(2000).  The claims file contains no earlier claim, formal or 
informal for compensation based on psychiatric disability.  
Thus, the veteran is, in any case, precluded from 
establishing service connection and entitlement to any rating 
for PTSD prior to February 25, 1971.  38 C.F.R. § 3.400(a), 
(b)(2).

Further, the law provides that otherwise the effective date 
for service connection is the date of receipt of claim or 
date entitlement arose, whichever is later.  The medical 
evidence dated and of record in 1971 shows diagnoses only of 
alcoholism and schizophrenia.  It does not reflect diagnosis 
of PTSD or otherwise clinical identification of a disorder 
related to traumatic events of service.  See 
38 C.F.R. § 3.303(d).  There is no earlier medical evidence 
of record.  Although the veteran has identified treatment in 
the 1950s or 1960s, such have not been submitted; nor has the 
veteran sufficiently identified such or stated that such 
include diagnosis of service-related PTSD.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).  In any case, as the February 
1971 claim would by definition be the later date, medical 
evidence from the 1950s or 1960s would not serve as a basis 
for assignment of an earlier effective date.  38 C.F.R. 
§ 3.400.

In July 1997, VA's General Counsel issued an opinion which 
held that the addition of PTSD in the rating schedule was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 
3.114(a).  See VAOPGCPREC 26-97.  The diagnosis of PTSD was 
added to the rating schedule, effective in April 1980.  
However, an effective date prior to the date of claim cannot 
be assigned under 38 C.F.R. § 3.114(a), unless the claimant 
met all eligibility criteria for the liberalized benefit on 
April 11, 1980, the effective date of the regulatory 
amendment adding the diagnostic code for PTSD, and such 
eligibility existed continuously from that date to the date 
of claim for administrative determination of entitlement.  
Id.  There is no evidence that the veteran met all 
eligibility criteria for an award of service connection for 
PTSD as of the April 1980 effective date that PTSD was added 
to the rating schedule.  The veteran had no valid diagnosis 
of PTSD related to military service on file at that time or 
for many years thereafter.  Accordingly, an earlier effective 
date based upon the fact that PTSD was added to the rating 
schedule in April 1980 is not warranted.

The first evidence showing diagnosis of PTSD opined to be 
related to the veteran's Korean service events, is dated July 
27, 1989.  

Current law mandates that a diagnosis of PTSD be supported 
either by a veteran's combat status or by credible supporting 
evidence of the claimed-of stressors giving rise to PTSD.  
38 C.F.R. § 3.304(f) (effective May 19, 1993).  

Prior to the adoption of 38 C.F.R. § 3.304(f), VA's Manual 
M21-1 contained similar requirements for the establishment of 
service connection for PTSD.  M21-1, Subchapter (Subch.) XII, 
 50.45 (Jan. 3, 1986).  However, prior to that time no 
special development and adjudication procedures were in 
effect with respect to PTSD.  Rather, service connection was 
governed only by generally applicable laws and regulations 
requiring a diagnosed disability related to service.

The law as it stood prior to January 3, 1986, is more liberal 
than that existing after the 1986 change, in that there was 
no requirement for supporting evidence of claimed stressors.  
Since the veteran's claim was pending prior to the January 3, 
1986 change, he is entitled to have his claim adjudicated 
without the requirement for credible supporting evidence.  
VAOPGCPREC 3-2000.

The report of July 27, 1989, hospitalization provides a 
competent diagnosis of PTSD attributed by medical 
professionals to stressors experienced in service.  The RO 
subsequently did obtain credible supporting evidence of the 
veteran's stressors from the service department.  July 27, 
1989 is the first date as of which it was ascertainable that 
the veteran had PTSD related to service.  This is the date 
entitlement to service connection arose.

The period of hospitalization beginning that date was the 
time PTSD was diagnosed and causally related to traumatic 
service events.  See 38 C.F.R. § 3.303.  There is no earlier 
medical evidence of diagnosed, service-related PTSD, either 
identified as existing or contained in the claims file.  
February 25, 1971, is accordingly, the appropriate, and 
earliest, date that service connection for PTSD may be 
established.

The Board continues to note that the RO notified the veteran 
of its March 1997 decision, the decision awarding service 
connection for PTSD and assigning a 50 percent rating, 
effective October 6, 1994, by letter dated in April 1997.  In 
June, only several months later and thus within the one-year 
appeal period prescribed by law, see 38 C.F.R. § 20.302, the 
RO received correspondence in which the veteran's 
representative expressed disagreement with the March 1997 
decision.  The Board recognizes that the RO received the 
veteran's June 1997 correspondence as a claim for increased 
evaluation, apparently based on the use of "increase" by 
the veteran's representative.  However, the Board notes that 
the representative continued to note as a basis for such 
statement that the veteran had been unable to work due to his 
service-connected disability for almost two decades.  The 
Board finds such statement may reasonably be interpreted as 
an expression of disagreement with the initial rating 
assignment.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the March 1997 rating decision did not become final.

The Board will continue to assess the rating to be assigned 
to the veteran's PTSD for the period July 27, 1989, the newly 
assigned effective date for service connection, up until June 
12, 1997, date at which the RO assigned a 100 percent rating 
for PTSD.  

The January 1998 VA examiner noted that the veteran had been 
unable to work for 25 years, largely due to his psychiatric 
symptomatology.  The examiner also noted the veteran was 
socially avoidant and here the Board notes the veteran's 
consistent history of isolation from all except his immediate 
family.  The January 1998 examiner noted a history and 
symptoms similar to those shown over the years in other 
medical records.  In particular the Board also notes the 
characterization of the veteran's status during 
hospitalizations in 1989.  He was described as emotionally 
distraught, having nightmares termed "morbid."  Diagnoses, 
other than PTSD, included assessment of depression that was 
moderate to "psychotic" in nature.  Physicians in 1989 
noted the veteran was obsessed by traumatic events, to 
include recent traumatic events, but also based on his 
repression of past events now coming to light.  Physicians in 
1989 noted the veteran had not been able to regain employment 
and also noted it was difficulty to manage the veteran's 
symptoms.

The Court, in Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
held that the 100 percent criterion under the Schedule in 
effect prior to November 7, 1996, "are each independent 
bases for granting a 100 percent rating."  The Schedule in 
effect prior to November 7, 1996 provides that a 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community and where the 
veteran is demonstrably unable to obtain or retain 
employment.  In this case the evidence dated in 1989, as well 
as current evidence, shows the veteran's psychiatric symptoms 
to result in isolation and to have kept him from retaining 
employment for many years.  Based on such the Board finds the 
veteran's disability picture most nearly approximates the 100 
percent rating under the mental disorders criteria in effect 
prior to November 7, 1996, for the entire period beginning 
July 27, 1989.  To that extent, the claim is granted.


ORDER

An effective date no earlier than July 27, 1989, for the 
grant of service connection and assignment of a 100 percent 
evaluation for service-connected PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

